DETAILED ACTION
	The communication dated 01/25/2022 has been entered and fully considered.
Claims 1-6 have been amended. Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 maintain rejected.
The following rejections are maintained for the reason of records given in the previous office
action. The basis of these rejections are the same as given in the office action mailed 10/25/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhangong ( CN 1648802 A, see previous Office action with EPO machine translation for citations) in view of Vilajosana et al. (US 2017/0334138 A1), hereinafter Vilajosana.
Regarding Claim 1, Zhangong discloses an additive manufacturing device performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (surface of powder 15 on paving platform 14 Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (layered manufacturing with energy beam to melt powder Page 4 Lines 22-39), the additive manufacturing device comprising: a beam emitting unit (electron beam circuit 7 with electron gun 4, Page 6 Lines 37-48) emitting the energy beam and irradiating the powder material with the energy beam (incident point position on powder surface Page 4 Lines 40-51); an accommodation tank (supplying device 11 Figure 1) capable of accommodating the powder material and supplying the powder material to the irradiation region of the energy beam (supplying and storing the powder Page 4 Lines 22-39). Zhangong discloses a first heating unit (resistance heating wires 50 Figure 1) attached to and disposed in the accommodation tank, heating the powder material accommodated in the accommodation tank (wires 50 provided within the supplying device 11 to heat powder Page 7 Lines 11-17, Figure 1). Zhangong is deficient in disclosing the first heating unit having a rod shape.
In the analogous art, Vilajosana teaches a heater may be to heat build material during a three 
dimensional print job in the similar field of additive manufacturing (Abstract). Vilajosana discloses the first heating unit having a rod shape (heating units 232 may be rod shaped [0048] Figure 2b). Vilajosana teaches the advantage of such a rod-shaped heater include to provide a homogeneous heat distribution [0048]). The teachings of Vilajosana and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through heating units (Abstract [0048]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong such that the first heating unit has a rod shape, as the additive manufacturing device of Zhangong since such was recognized to provide a homogeneous heat distribution toward the area spanned by the build material ([0048]).

    PNG
    media_image1.png
    570
    603
    media_image1.png
    Greyscale

Regarding Claim 3, Zhangong discloses an additive manufacturing method for performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (surface of powder 15 on paving platform 14 Figure 1), laying and Page 4 Lines 22-39), the additive manufacturing method comprising: and a manufacturing step of manufacturing the article by irradiating the powder material with the energy beam (electron beam circuit 7 with electron gun 4, Page 6 Lines 37-48) after the powder material discharged from the accommodation tank is moved to the irradiation region of the energy beam (after the powder supplied is heated on the powder surface Page 6 Lines 23-35). Zhangong discloses a heating step of heating the powder material accommodated in an accommodation tank by a heating unit and the heating unit is disposed inside the accommodation tank (wires 50 provided within the supplying device 11 to heat powder in device 11 Page 7 Lines 11-17, Figure 1). Zhangong is deficient in disclosing a first heating unit having a rod shape.
Vilajosana discloses a first heating unit having a rod shape (heating units 232 may be rod shaped [0048] Figure 2b). Vilajosana teaches the advantage of such a rod-shaped heater include to provide a homogeneous heat distribution toward the area spanned by the build material ([0048]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong such that a first heating unit has a rod shape, as the additive manufacturing device of Zhangong since such was recognized to provide a homogeneous heat distribution toward the area spanned by the build material ([0048]).
Regarding Claim 6, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong further discloses the additive manufacturing device according to claim 1, wherein the first heating unit is disposed away from an inner wall surface of the accommodation tank (disposed away from wall of supplying device 11 in Figure 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangong (CN 1648802 A) in view of Vilajosana (US 2017/0334138 A1) as applied to Claim 1 above, and further in view of Philippi et JP2017165998A, see previous Office action for EPO machine translation for citations), hereinafter Shinya.
Regarding Claim 2, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong in view of Vilajosana disclose a stationary powder supply mechanism 11 (Figure 1 Zhangong) plurality of heating units 232 (Vilajosana [0048]). Zhangong in view of Vilajosana are deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder -2-material placed on the floor portion, and being connected to the control unit electrically; a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on the floor portion to the irradiation region and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to the control unit electrically and heating the powder material to be supplied to the irradiation region.
In the analogous art, Philippi teaches a device and a method for the manufacturing of a three-dimensional object through the solidification of layers (Abstract). Philippi discloses a powder supply mechanism (recoater 8 Figure 1) provided in the irradiation region (8 is in region of build area 5 Figure 1) in a manner of being movable in a horizontal direction (movement B of recoater 8 in horizontal direction [0025], Figure 1) and supplying the powder material placed on the floor portion to the irradiation region (recoater 8 applies a layer of powder to be solidified on build area 5 [0021], Figure 1), and being a member having a rod shape or a plate shape (recoater 8 has a plate shape in Figure 1); and a third heating unit (recoater heater [0025]) attached to the powder supply mechanism (integrated into the recoater [0025]) and being connected to the control unit electrically (control device 17 is connected to the drive of the recoater 8 with its recoater heater [0025]) and heating the powder material to be supplied to the irradiation region (for heating powder bed 19 supplied to build area 5 Figure 1). It would [0025]) and the advantage of the powder supply mechanism include that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]). The teachings of Philippi and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through heating units (Abstract).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on the floor portion to the irradiation region and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to the control unit electrically and heating the powder material to be supplied to the irradiation region, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]).
Philippi is deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit.
[0001] wherein a powder laying mechanism 111 forms a powder layer 105 on modeling stage 101 [0016] which moves in the horizontal direction R across the modeling stage 101 [0017]. Shinya discloses a second heating unit (heater 104 Figure 1) attached to a floor portion (below modeling stage 101 [0021] Figure 1) for the powder material discharged from the accommodation tank to be placed on (powder material spread on modeling plate [0041]) and heating the powder material placed on the floor portion (heats 105 on top of modeling stage 101 Figure 1), and being connected to the control unit electrically (control unit 200 is electrically connected to heater 104 Figure 4). Shinya teaches the advantages of such a heater are to supply heat in order to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers [0041]). The teachings of Shinya and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through movable powder supply mechanisms [0016-0017].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit electrically, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers, as taught by Shinya ([0041] and above paragraph).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangong (CN 1648802 A) in view of Vilajosana (US 2017/0334138 A1) as applied to Claim 1 above, and further in view of Shinya et al. (JP2017165998A)
Regarding Claim 4, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong in view of Vilajosana disclose a stationary powder supply mechanism 11 (Figure 1 Zhangong) plurality of heating units 232 (Vilajosana [0048]). Zhangong in view of Vilajosana are deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit electrically.
Shinya discloses a second heating unit (heater 104 Figure 1) attached to a floor portion (below modeling stage 101 [0021] Figure 1) for the powder material discharged from the accommodation tank to be placed on (powder material spread on modeling plate [0041]) and heating the powder material placed on the floor portion (heats 105 on top of modeling stage 101 Figure 1), and being connected to the control unit electrically (control unit 200 is electrically connected to heater 104 Figure 4). Shinya teaches the advantages of such a heater are to supply heat in order to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit electrically, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers, as taught by Shinya ([0041] and above paragraph).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangong (CN 1648802 A) in view of Vilajosana (US 2017/0334138 A1) as applied to Claim 1 above, and further in view of Philippi (US 2009/0068376 A1).
Regarding Claim 5, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong in view of Vilajosana disclose a stationary powder supply mechanism 11 (Figure 1 Zhangong) plurality of heating units 232 (Vilajosana [0048]). Zhangong in view of Vilajosana are deficient in disclosing a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on a floor portion for the powder material discharged from the accommodation tank to the irradiation region to be placed on and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to a control unit electrically and heating the powder material to be supplied to the irradiation region.
Philippi discloses a powder supply mechanism (recoater 8 Figure 1) provided in the irradiation region (8 is in region of build area 5 Figure 1) in a manner of being movable in a horizontal direction (movement B of recoater 8 in horizontal direction [0025], Figure 1) and supplying the powder material placed on a floor portion for the powder material discharged from the accommodation tank to the irradiation region to be placed on (recoater 8 applies a layer of powder to be solidified on build area 5 [0021], Figure 1), and being a member having a rod or plate shape (recoater 8 has a plate shape in Figure 1); and a third heating unit (recoater heater [0025]) attached to the powder supply mechanism (integrated into the recoater [0025]) and being connected to a control unit electrically (control device 17 is connected to the drive of the recoater 8 with its recoater heater [0025]) and heating the powder material to be supplied to the irradiation region (for heating powder bed 19 supplied to build area 5 Figure 1). It would be obvious to one of ordinary skill in the art that the recoater heater, or third heating unit, is connected electrically to the control device 17, as the control device is attached to the recoater itself, and thus is capable of properly heating the powder material. Philippi teaches the advantage of the heaters include to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and the advantage of the powder supply mechanism include that the powder material [0013]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on the floor portion to the irradiation region and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to the control unit electrically and heating the powder material to be supplied to the irradiation region, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]).
Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. With respect to Philippi, (See Remarks, Page 1 Under 31 U.S.C 102), Applicant argues “Philippi does not teach ‘a first heating unit having a rod shape being attached to and disposed inside the accommodation tank, heating the powder material accommodated in the accommodation tank, and being connected to a control unit electrically,’ as recited in amended claim 1”. The BRI of Claim 1 does not preclude
that the accommodation tank is displaced either above or below build plate. While the examiner appreciates that the disclosed invention may require the accommodation tank to be configured above the build plate, this is not commensurate with the scope of the claim. Examiner notes the reservoir chamber 22 of recoater 24 holds the powder to be displaced over the build plate, and one or ordinary skill in the art would view any structure that can hold and dispense powder as a form of an . 
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. With respect to Zhangong, Applicant argues “Zhangong does not teach "a first heating unit having a rod shape being attached to and disposed inside the accommodation tank, heating the powder material accommodated in the accommodation tank, and being connected to a control unit electrically," as recited in amended claim 1. Instead, Zhangong is silent regarding these features. Therefore, Zhangong does not teach, suggest, or claim each feature of amended claim 1” (See Page 10 of remarks under 35 U.S.C. 102). Examiner notes the only difference between Zhangong and the amended claim 1 is the first heating unit having a rod shape, which is well-known in the art, as evidenced by Vilajosana. Therefore, Zhangong in view of Vilajosana disclose all the limitations of amended Claims 1, 3, and 6, which depend directly on amended Claim 1.
With Respect to Shinya, Applicant argues “Philippi nor Zhangong does not teach each feature of amended claim 1. Further, the addition of Shinya does not cure this deficiency. Shinya does not teach ‘a first heating unit having a rod shape being attached to and disposed inside the accommodation tank, heating the powder material accommodated in the accommodation tank, and being connected to a control unit electrically,’ as recited in amended claim 1. Instead, Shinya is silent regarding these features. Therefore, neither Philippi, nor Shinya, nor their combinations teach each feature of amended .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang et al. (US 2017/0334138 A1) teaches a heater used during a three-dimensional print job, wherein the print head (or powder supply mechanism) is rod-shaped ([0051]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754